Case 9:18-cv-80176-BB Document 85-1 Entered on FLSD Docket 01/24/2019 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                               CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC

           Plaintiffs,

   v.

   CRAIG WRIGHT

           Defendant.


                         PROPOSED ORDER SCHEDULING MEDIATION

          The mediation conference in this case shall be before Harry Schafer on June 18, 2019, at

  10:00 a.m. at 1441 Brickell Avenue, Suite 1100, Miami, FL 33131. This date has been agreed to

  by the mediator and the parties and shall not be rescheduled without leave of Court. Within three

  (3) days following the mediation conference, the parties shall file a Mediation Report indicating

  whether all required parties were present. The report shall also indicate whether the case settled

  (in full or in part), was continued with the consent of the parties, or whether the mediator declared

  an impasse.

          DONE AND ORDERED in Miami, Florida this _______ day of _________,

  2019.

                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

  cc:     counsel of record
